DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/30/2021 for application number 17/490,663. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 9/30/2021 are acceptable for examination proceedings.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0025] lines 13-14 recite “The adjustment module 110 may alternatively signal the DVFS controller 170” but adjustment module is element 111, not element 110. Referring to FIG. 1, it appears it is the thermal management module 110 that communicates with the DVFS controller 170. Thus, it appears Applicant meant “The thermal management module 110 may alternatively signal the DVFS controller 170”.
Paragraph [0031] last sentence recites “Figure 3, the thermal ceilings for activated processors of one, two, and three can be raised to 100, 90, and 95 degrees Celsius, respectively”. However, FIG. 3 shows that the thermal ceiling for two activated processor is 95 degrees and the thermal ceiling for three activated processors is 90 degrees. Thus it appears Applicant meant “Figure 3, the thermal ceilings for activated processors of one, two, and three can be raised to 100, , and 90 degrees Celsius, respectively”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal management module operative to: detect… determine… and increase…” in claim 1. The words “thermal management” are not structural modifiers of the generic placeholder “module”. Additional functional limitation with the generic placeholder are also present in claims 3 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0026] appears to suggest that the structure for the thermal management module may be hardware, software, or a combination.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (hereinafter as Carter) PGPUB 2011/0231030.
As per claim 1, Carter teaches a system performing adaptive thermal ceiling control [0004: (increases or decreases thermal threshold based on power data of processing system)], comprising: 
a plurality of computing circuits [FIG. 3 processors 302]; and 
a thermal management module coupled to the plurality of computing circuits [FIG. 3: (management control unit (thermal management unit) coupled to processors through sensors)], the thermal management module operative to: 
detect a runtime condition change that affects power consumption in the system [0031, 0037, and 0054: (a change in workload that results in delta P being greater than the convergence criterion)]; 
determine an adjustment to a thermal ceiling of a computing circuit among the plurality of computing circuits [0033, 0035, 0037, and 0051: (determines the high thermal threshold should be increased by a thermal increment delta T]; and 
increase the thermal ceiling of the computing circuit according to the adjustment [0033, 0035, 0037, and 0051: (increases the high thermal threshold by a thermal increment delta T)].

As per claim 2, Carter teach the system of claim 1, wherein the runtime condition change includes a change to dynamic power consumption [0036-0037 and 0054: (change in power consumption delta P)] and leakage power consumption [0003, 0014, and 0041-0042: (leakage)].
As per claim 3, Carter teach the system of claim 1, wherein the thermal management module is further operative to detect the runtime condition change based on measurements and predictions of power consumption [0031 and 0037: (measured conditions of power consumption are detected; workload is detected, and workload is inherently an indication or prediction of future power consumption (e.g. large workload means there will be high power consumption and small workload means there will be less power consumption)].
As per claim 7, Carter teach the system of claim 1, wherein the adjustment to the thermal ceiling is determined based on a temperature increase slope of the computing circuit [FIG. 4A and 0041: (Power and temperature increased from Time 1 to Time 2 over arrow 402 which is caused by an increase in workload; thus this temperature increasing slope triggers an adjustment of thermal threshold)].
As per claim 8, Carter teaches the system of claim 1, wherein the thermal management module is further operative to compare a present temperature of the computing circuit with the thermal ceiling to determine whether to throttle performance of the computing circuit [0032 and 0040: (management control unit 310 may also use one or more thermal thresholds to cause an adjustment to one or more of voltage and frequency based on detected temperature values compared to thermal threshold)].
As per claim 9, Carter teach the system of claim 8, wherein the performance of the computing circuit is throttled at a throttling temperature which changes dynamically during runtime [0032, 0040, and 0041-0042: (adjusting voltage and frequency based on detected temperature values compared to thermal threshold; thermal threshold is not fixed and varies as needed to control adjustment to workload and cooling of processors; any type of adjustor may be used to mitigate effects due to thermal stress such as voltage adjuster 312 and frequency adjuster 314)].
As per claim 10, Carter teaches the system of claim 1, wherein the thermal ceiling changes dynamically with changes in runtime conditions [0004, 0037, and claim 1: (thermal threshold settings are increased or decreased as needed, such as when convergence is no longer met; thus runtime conditions are continually monitored and thermal threshold is changed dynamically as needed)].

Claim 11 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (hereinafter as Carter) PGPUB 2011/0231030, and further in view of Koniaris et al. (hereinafter as Koniaris) USPAT 7,917,772.
As per claim 4, Carter teach the system of claim 3.
Carter does not explicitly teach wherein the predictions of power consumption include a prediction of dynamic power consumption based on one or more of: voltage, frequency, system configuration, workload, and execution time. Carter teaches prediction of power consumption, but does not teach predicting dynamic power and predicting leakage power.
Koniaris teaches a dynamic chip control method in which voltage and frequency of processors are adjusted based on the temperature. Koniaris is thus similar to Carter because they teach adjusting operations of a processor based on temperature, voltage, and frequency. Koniaris further teaches wherein the predictions of power consumption include a prediction of dynamic power consumption based on one or more of: voltage, frequency, system configuration, workload, and execution time [col. 5 lines 43-60: (dynamic power is predicted according to process, voltage, and frequency)]. Koniaris teaches predicting the dynamic power and leakage power, and selection of settings that would best accommodate such power consumption.
The combination of Carter with Koniaris leads to selection of temperature, voltage, or frequency settings based on the predicted dynamic and leakage power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Koniaris’ teachings of predicting dynamic and leakage power in Carter when determining whether to adjust thermal thresholds. One of ordinary skill in the art would have been motivated to do so in Carter because they allow for determining how efficient the computing system is at using power, and assists in adjusting of temperature settings to reduce leakage power compared to dynamic power, which would reduce unnecessary power losses.

As per claim 5, Carter teach the system of claim 3.
Carter does not teach wherein the predictions of power consumption include a prediction of leakage power consumption based on one or more of: voltage, process variation, system configuration, and power gating.
Koniaris teaches a dynamic chip control method in which voltage and frequency of processors are adjusted based on the temperature. Koniaris is thus similar to Carter because they teach adjusting operations of a processor based on temperature, voltage, and frequency. Koniaris further teaches wherein the predictions of power consumption include a prediction of leakage power consumption based on one or more of: voltage, process variation, system configuration, and power gating [col. 9 line 63 – col. 10 line 4]. Koniaris teaches predicting the dynamic power and leakage power, and selection of settings that would best accommodate such power consumption.
The combination of Carter with Koniaris leads to selection of temperature, voltage, or frequency settings based on the predicted dynamic and leakage power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Koniaris’ teachings of predicting dynamic and leakage power in Carter when determining whether to adjust thermal thresholds. One of ordinary skill in the art would have been motivated to do so in Carter because they allow for determining how efficient the computing system is at using power, and assists in adjusting of temperature settings to reduce leakage power compared to dynamic power, which would reduce unnecessary power losses.
Claim 14 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (hereinafter as Carter) PGPUB 2011/0231030, and further in view of Li et al. (hereinafter as Li) PGPUB 2018/0203494.
As per claim 6, Carter teach the system of claim 1.
Carter does not teach wherein the runtime condition change includes a change in the number of activated computing circuits in the system.
Li teaches increasing or decreasing temperature thresholds of a CPU based on detected conditions. Li is thus similar to Carter because they adjust the temperature limits based on a condition. Li further teaches wherein the runtime condition change includes a change in the number of activated computing circuits in the system [0034 and 0066]. Li monitors the number of hot plug operations of a CPU (the number of activations of CPU cores) and adjusts the temperature thresholds based on the number of hot plug activations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s teachings of monitoring the number of core activations/hot plug to determine how much and how often to adjust the temperature thresholds in Carter. One of ordinary skill in the art would have been motivated to do so because it prevents frequent enable and disabling of cores, which is a waste of system resources and potential risk in system stability [Li 0002].
Claim 16 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Hsu et al. (PGPUB 2017/0068261) teaches determining whether thermal-slope index is greater than a predefined slope threshold, and then adjust a power budget based on the thermal-slope.
Akgul et al. (PGPUB 2016/0197549) teaches estimating dynamic and leakage power.
Matthes (PGPUB 2020/0319937) teaches determining when temperature will reach the thermal limits based on a slope.
Atkinson (PGPUB 2015/0331462) teaches increasing a temperature threshold for a portable computing device based on whether a user is touching (or using) the portable computing device.
Priel et al. (PGPUB 2013/0238912) teaches estimation of dynamic and leakage power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186